This is a second motion for rehearing by the Coleman National Bank, and it is made to appear therein that after the appeal in this case had been perfected a written agreement was entered into between the appellant, Mrs. M. E. Powell, and the Coleman National Bank, to the effect that the judgment of the trial court should be affirmed, and that the agreement referred to was filed in this court, though it was never called to our attention, and cannot now be found; and by agreement of the parties, a copy of that agreement has been filed in this court as a substitute for the one referred to.
In view of the facts stated, the bank's motion for rehearing is granted, and, as between appellant, Mrs. M. E. Powell, and appellee the Coleman National Bank, the judgment of the trial court is affirmed; but, as between appellant and the other appellees, the last judgment rendered by this court, reversing and remanding the case, with instructions, is not disturbed.
Motion granted. *Page 1059